Citation Nr: 1629918	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  11-33 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 through January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during his active duty service.

2.  The Veteran does not have a hearing loss disability in either ear for VA purposes.

3.  The Veteran has tinnitus and it is at least as likely as not that his tinnitus was caused by his in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, a pre-rating January 2009 letter notified the Veteran of the information and evidence needed to substantiate his claims.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify has been satisfied. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's claim submissions, lay statements, service treatment records, and VA treatment records have been associated with the record.

During the course of this appeal, the Veteran was afforded a VA audiological examination in July 2009.  That examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the disabilities being considered in this appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

The Veteran asserts in his claims submissions that he has hearing loss and tinnitus that resulted from in-service acoustic trauma from small arms and artillery fire.  The Veteran's DD Form 214 reflects that the Veteran had service in the United States Marine Corps and that he completed marine combat training.  Such service is consistent with the Veteran's assertion regarding in-service acoustic trauma.  Accordingly, the Board finds that the Veteran did likely sustain acoustic trauma from discharging small arms fire and artillery during service.

In general, service connection may be granted for a disability resulting from a disease or injury incurred during or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires evidentiary showing of three basic elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

	A. Hearing Loss

For VA purposes, hearing loss is not considered a disability unless it meets a minimum level of severity.  In that regard, hearing impairment is considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence in this case shows that the Veteran has not had a hearing loss disability.  In that regard, the service treatment records show that the Veteran underwent repeated audiometric testing during periodic medical and hearing conservation examinations, conducted in January 2005, August 2005, August 2006, July 2008, and August 2008.  Of those examinations, only the audiometric tests conducted during the July 2008 examination revealed abnormal pure tones and only in the left ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
15
10
LEFT
30
45
40
35
25

Still, the Board observes that subsequent in-service audiometric tests performed only one month later, in August 2008, revealed that the Veteran's hearing returned to normal levels in both ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
10
LEFT
15
20
20
20
25

Under the circumstances, where repeated audiometric testing was grossly normal and showed generally consistent audiometric pure tones with the exception  of the July 2008 examination, and, where repeat testing performed during service after the July 2008 examination revealed normal pure tones, the abnormal findings noted in July 2008 appear to be temporary and transitory in nature.  Accordingly, the evidence does not show that the Veteran had disabling hearing loss during service.

Similarly, the post-service records indicate that the Veteran has had normal hearing in both ears when tested in July 2009.  In that regard, speech discrimination tests conducted via Maryland CNC word list test revealed 98 percent speech recognition abilities for both ears.  Audiometric tests revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
15
10
LEFT
20
20
20
20
20

Curiously, the examiner provides a finding of hearing loss while noting later in his report that the "[a]udiometric thresholds are normal bilaterally at all tested frequencies."  Although the examiner's statements are contradictory, the data from the audiometric tests is clear in that they show that the Veteran does not have disabling hearing loss as defined in the regulations.  Indeed, the examiner does not appear to dispute the accuracy or reliability of the reported audiometric findings.  Under the circumstances, a plain reading of the VA examiner's report shows that the examiner's reference to a hearing loss diagnosis is a mere typographical error.

The Veteran is certainly competent to report his observations as to his own senses (i.e., loss of hearing acuity); nonetheless, he is not competent to provide the opinion that his level of hearing difficulty rises to such severity to as be considered a disability for VA purposes.  To reiterate, in order for hearing loss to be considered a disability, hearing impairment must, by regulation, satisfy a minimum threshold level of impairment.  The audiometric evidence in this case simply does not show that the Veteran has had a hearing loss disability.  Under the circumstances, the Veteran's assertions regarding hearing difficulty are not sufficient to establish the existence of a hearing loss disability, and are given significantly less probative than the audiometric data shown in the record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).

The evidence shows that the Veteran does not have disabling hearing loss in either ear.  Accordingly, the Veteran's appeal concerning service connection for hearing loss is denied.

	B.  Tinnitus

As noted, the Veteran asserts that he has tinnitus that was caused by in-service acoustic trauma.  During the July 2009 VA audiological examination, he reported to the examiner that he experiences intermittent tinnitus that occurs several times a month and lasts for periods of two to three minutes.  He was unable to recall to the examiner when precisely his tinnitus began.

The VA examiner concludes that the Veteran's tinnitus was not caused by his in-service acoustic trauma.  As rationale, she states simply that the audiometric thresholds are normal bilaterally at all frequencies.  The examiner provides no explanation as to why data showing normal audiometric pure tones would necessarily preclude the finding that the Veteran has tinnitus that resulted from in-service acoustic trauma.

The service treatment records do not reflect any complaints by the Veteran of tinnitus during service.  A September 2007 Post-deployment Health Assessment questionnaire shows that the Veteran expressly denied experiencing any ringing in his ears at that time.  Conspicuously, however, the Veteran apparently did not undergo a separation examination that was contemporaneous with his separation from service in January 2009.  Under the circumstances, it is unclear from the record as to whether the Veteran did or did not have tinnitus at the time of his separation.  He has asserted that the tinnitus stems from the acoustic trauma that he sustained during service.

Under the circumstances, the evidence appears to be in relative equipoise as to the question of whether the Veteran's tinnitus has been chronic since his period of active duty service.  The Board will resolve reasonable doubt as to that question in the Veteran's favor.  Accordingly, the Veteran's appeal concerning entitlement to service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


